Title: To John Adams from Joseph Delaplaine, 29 May 1813
From: Delaplaine, Joseph
To: Adams, John



Sir,
Philadelphia May 29th: 1813.

I have commenced the publication of engraved portraits of the eminent men of our country, by Mr: Edwin and Leney, in their best style.
Have the goodness to inform me, whether there is an approved likeness of you, by whom painted, and in whose possession it is. And be pleased also to grant me permission to have it engraved.
The portait of Dr. Rush, from a painting by Mr. Sully, is in the hands of Mr. Edwin, and will appear on the 10th. of June next. The portraits of John Jay & De Witt Clinton Esquires, & that of the late Vice President George Clinton Esqr. are in the hands of Mr. Leney & will shortly be published.
Hoping to be favoured with a letter from you soon, I remain, Sir, with very great respect, & regard, / your obedt huml. Servt.,



Joseph DelaplaineBooksellerSouth West Corner of 7th. & Chesnut Streets